Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     		EXAMINER’S COMMENT	Claims 1 – 20 are allowed.
					Allowable Subject Matter	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 1, 11, and 20.  As evidenced below by the prior art made of record, automated testing via document and application analysis – based on detecting dynamic elements - is well known in the prior art. The problems associated with performing automated testing on applications with dynamic elements is also widely discussed, along with a variety of solutions. However, the particular method claimed is lacking in the prior art, said method including identifying dynamic elements, associating an observer to monitor that dynamic element, and generating automation tags for both dynamic and non-dynamic elements.	Prior art relevant to Applicant’s disclosure includes:	Sweis (US-7934201-B2), providing background information on prior art use of element identifiers in an automated software testing environment (col. 2 lines 31 – 57). Testing interactive HTML elements (col. 5 lines 5 – 15) is supported via tagging of the elements with unique element identifiers (col. 5 line 59 – col. 6 line 59).US-10489286-B2), discussing website analysis techniques for testing automation (col. 3 lines 20 – 44), including scanning DOM elements after a website is rendered  (col. 4 lines 60 – 65).	Golubev (US-20210081309-A1), disclosing methods for crawling an application’s GUI in order to map out and identify interactive elements ([16-17, 37,43,51]). HTML files are supported ([46-48]), as is utilization of the gathered information for automated testing ([23]).	Chaudhari (WO-2021074922-A1), disclosing mechanisms to identify web page elements for use in automated testing (pg. 2 line 23 – pg. 3 line 3, pg. 5 lines 27-31). Generation of unique identifiers for the elements is supported (pg. 9 lines 12-18).	Cser (WO-2020072701-A1), also operating in an automated testing environment (pg. 14 line 13), and providing disclosure relevant to identifying UI elements of a web application and association functionality with those elements (pg. 5 lines 31-35) via evaluation of a web site’s code (pg. 14 lines 33-34, pg. 16 lines 16 – 18, pg. 25 lines 5 - 9). Utilization of the DOM created by rendering an HTML file is also supported (pg. 17 lines 10 – 17).	Giannelos (EP-3132353-A1), providing methods for performing static program analysis ([11]) which outputs unique identifiers for each of a detected UI component ([14]).	Antonelli (Antonelli, Humberto Lidio et al. “Challenges of automatically evaluating rich internet applications accessibility.” Proceedings of the 37th ACM International Conference on the Design of Communication: 6. pgs. (Year: 2019)), discussing the challenges associated with automatic evaluation of “rich” (i.e., dynamic) web sites. Identifying the web sites components via source code parsing is discussing (pg. 2, left column) as is dynamic analysis (pg. 3, left column, pg. 5, left column, and Fig. 3).Watanabe, Willian Massami and Renata Fortes. “Automatic identification of drop-down menu widgets using mutation observers and visibility changes.” Proceedings of the 31st Annual ACM Symposium on Applied Computing: 6 pgs. (Year: 2016)), disclosing mechanisms for identifying “widgets” (i.e., dynamic content) on web pages (pg. 766, right column). The dynamic content is identified via analysis of the DOM generated from rendering an HTML file; a change is the DOM structure indicates a dynamic content element (pg. 768, Section 3.1).	Dhamija (Dhamija, Ramit. "How WebdriverlO Uses Selenium Locators in a Unique Way - A WebdriverlO Tutorial With Examples". https://www.javacodegeeks.com/2020/02/how-webdriverio-uses-selenium-locators-in-a-unique-way-a-webdriverio-tutorial-with-examples.html. 13 pgs. February (Year: 2020)), discussing how to support dynamic elements when performing software testing, including support of automated mechanisms to find web site elements via DOM processing (pg. 1). Unique identification is also supported (pg. 7, see “ID”).	devbecca (devbecca. "Listening For Changes In The DOM (Attributes, Nodes, Content Etc) Using The Mutation Observer In JavaScript". https://becca9941.github.io/web-developmenVcode-snippets/2019/07 /18/listen-for-changes-to-dom-attributes-nodes-content-with-mutation-observer.html. 3 pag. (Year: 2019)), discussing the MutationObserver API present in JavaScript which assists in identifying when a web page changes (pgs. 1 – 2).	Babib (Babib, Shuvo. "Listening to DOM changes by Javascript Web API, Mutation Observer (hint: It's the best practice)" https://shuvohabib.medium.com/listening-to-dom-changes-by-javascript-web-api-mutation-observer-hint-its-the-best-practice-3ee92dc8aac6. 8. pag.  (Year: 2018)) and Ranjit (Ranjit, Preethi. "How to Use MutationObserver API for DOM Node Changes". https://www.hongkiat.com/blog/mutationobserver-api/. 7 pgs.  (Year: 2016)), similar to above noted devbecca NPL, provide further discussion of MutationObserver functionality. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442